Title: Treasury Department Circular to the Commissioners of Loans, 18 August 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



Treasury DepartmentAugust the 18th. 1791
Sir

I have directed the Treasurer to remit you drafts for Sixty five thousand Dollars towards payment of the quarters interest ending the last of September next. These Drafts are with blanks for the direction as heretofore, and may be filled with the name either of the Cashier of the Bank of Massachusetts or of New York or of North America or with the name of the Collector of Boston.
One half of these drafts may at once be disposed of, if a demand occurs, upon either of the Banks of North America or New York. The Residue it is presumed will find sufficient sums to answer them in the hands of the Bank of Massachusetts and of the Collector of Boston. You will do well however to consult with the latter in order to ascertain what sum you may rely upon from him in time and you will inform me without delay of the result.
You will also inform me as soon as possible how the probability stands of the sum remitted being adequate to the object, and you will report to me weekly the amount of the sales you may make.
I am, with consideration,   Sir,   your obedient servant
A Hamilton
